DETAILED ACTION
1.	This action is in response the communications filed on 06/17/2021 in which claims 1, 10, 13, 19 and 21 are amended, claim 9 is cancelled, claims 22 and 23 are added, and claims 1-8 and 10-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/16/2021, 06/17/2021, 08/18/2021, 08/27/2021, 09/24/2021, 10/08/2021 and 10/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 12-14, 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Slusar (US9147353B1) in view of Chang1 ("Simulation and Implementation of High-Performance Collision") in further view of Breed (US 20050060069 A1). 
In regard to claim 1, Slusar teaches: A method comprising: 
identifying, at a first wireless communication device, first data from a sensor of a first wireless communication device; (Slusar, col. 4 "FIG. 2 is a diagram of an illustrative driving analysis system 200 including two vehicles 210 [a first wireless communication device] and 220 [a second wireless communication device]… The vehicles 210 and 220 each include vehicle operation sensors 211 [a sensor] and 221 capable of detecting and recording various conditions at the vehicle and operational parameters of the vehicle. For example, sensors 211 and 221 may detect and store data [first/second data] corresponding to the vehicle's location (e.g., GPS coordinates), speed and direction, rates of acceleration or braking, and specific instances of sudden acceleration, braking, and swerving.")
receiving, directly at the first wireless communication device, second raw data from a sensor of a second wireless communication device,  the second raw data received directly from the second wireless communication device; (Slusar, col. 6 "The vehicle-to-vehicle (V2V) transmissions between the short-range communication systems 212 and 222 may be sent via DSRC, Bluetooth, satellite, GSM infrared, IEEE 802.11, WiMAX, RFID, and/or any suitable wireless communication media, standards, and protocols."; first device receiving data from second device through V2V transmissions)

Slusar does not teach, but Chang1 teaches: training … using a combination of the first raw data and the second raw data, (Chang1, p. 2, "OV angle: A... OV velocity: Vo... Velocity difference of HV and OV: Vh-o... Distance difference of HV’s width and horizontal distance... and treated as the inputs of ANFIS system... The predict stage is constructed by ANFIS system involving five input variable A, Vo, Vh-o, Dwin-Hor and Dqarn-Ver. This neuron-fuzzy inference system goes through a few operations…"; p. 3 "The training samples are used to establish an artificial neural network... Back-propagation plus least mean squares error algorithm adopted to train ANFIS with the training parameters... "; A and Vo are 'other vehicle's' angle and velocity [e.g. second data]; Vh-o is Velocity difference of HV and OV [e.g. host vehicle / first data and other vehicle / second data]; ANFIS is an Adaptive Network-based Fuzzy Inference System (i.e. neural network based system))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar to incorporate the teachings of Chang1 by including CWS and ANFIS systems. Doing so would achieve better accuracy and more effectiveness on warning operation. (Chang1, p. 1 "This study is to explore how to realize high-performance collision warning system (CWS), providing the precaution against traffic crash in transit. An embedded adaptive network-based fuzzy inference system (ANFIS)... to realize collision warning system... to achieve better accuracy and more effectiveness on warning operation")

Slusar and Chang1 do not teach, but Breed teaches: training one or more weights of a cooperative learning neural network, in the first wireless communication device… (Breed, [0675] "FIG. 6 is a block diagram of the host vehicle [the first wireless communication device] exterior surveillance system."; [0350] "Based on this result of the training, the neural network circuit 63 generates the weights and the bias weights for the coefficients of the correlation function or the algorithm.") 
wherein the one or more weights are associated with one or more crash conditions or one or more objects; (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians [objects]. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ")
detecting at least one crash condition or an object using the trained one or more weights; and (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians [objects]. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ")
and adjusting a speed or direction, or both, of the first wireless communication device responsive to identifying the at least one crash condition. (Breed, [0633] "10.8 Accident Avoidance FIG. 5 is a block diagram of the more advanced accident avoidance [crash condition] system of this invention and method of the present invention illustrating system sensors, transceivers, computers, displays, input and output devices and other key elements."; [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [direction], and the throttle servo 74 [speed]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms."; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar and Chang1 to incorporate the teachings of Breed by including RtZF™ system and vehicle control developed using neural network. Doing so would automatically adjust for failures and prevent accidents. (Breed, [0340] "For all cases where vehicle steering control is assumed by the RtZF™ system, an algorithm for controlling the steering should be developed using neural networks or neural fuzzy systems."; [0495] "... the RtZF™ system in accordance with invention since it will automatically adjust for failures in these systems and prevent accidents."; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")

In regard to claim 2, Slusar, Chang1 and Breed teach: The method of claim 1, wherein the first and second wireless communication devices comprise vehicles. (Slusar, col. 4 "FIG. 2 is a diagram of an illustrative driving analysis system 200 including two vehicles 210 and 220…")

In regard to claim 3, Slusar, Chang1 and Breed teach: The method of claim 1, wherein the first data or the second data, or both, comprise image data. (Slusar, col. 5 "Vehicles sensors 211 and 221 also may include cameras and/or proximity sensors capable of recording additional conditions inside or outside of the vehicles 210 and 220."; image data are data recorded by cameras)

In regard to claim 6, Slusar, Chang1 and Breed teach: The method of claim 1, wherein said training comprises generating weights for the cooperative learning neural network. (Breed, [0350] "Based on this result of the training, the neural network circuit 63 generates the weights and the bias weights for the coefficients of the correlation function or the algorithm.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar and Chang1 to incorporate the teachings of Breed by including RtZF™ system and vehicle control developed using neural network. Doing so would automatically adjust for failures and prevent accidents.

In regard to claim 7, Slusar, Chang1 and Breed teach: The method of claim 1, wherein the weights are indicative of an object. (Breed [0351], "Typically about 200,000 feature patterns are used to train the neural network 63 and determine all of the weights. A similar number is then used for the validation of the developed network. In this simple example chosen, only three outputs are illustrated. These can represent another vehicle, a truck and a pole or tree.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar and Chang1 to incorporate the teachings of Breed by including RtZF™ system and vehicle control developed using neural network. Doing so would automatically adjust for failures and prevent accidents.

In regard to claim 8, Slusar, Chang1 and Breed teach: The method of claim 1, further comprising using the cooperative learning neural network to identify at least one crash condition. (Breed, [0494] "The RtZF™ system is also capable of enhancing other vehicle safety systems. In particular, through knowing the location and velocity of other vehicles, for those cases where an accident cannot be avoided, the RtZF™ system will in general be able to anticipate a crash and make an assessment of the crash severity [e.g. crash condition] using, for example, neural network technology"; [0357] "Neural networks used in the accident avoidance [e.g. crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar and Chang1 to incorporate the teachings of Breed by including RtZF™ system and vehicle control developed using neural network. Doing so would automatically adjust for failures and prevent accidents.

In regard to claim 12, Slusar, Chang1 and Breed teach: The method of claim 1, wherein receiving the second data comprises: receiving the second data from a node of a wireless communication network configured according to at least one of a 3GPP New Radio (NR) specification, a 3GPP Long Term Evolution (LTE) specification, a MulteFire specification, a IEEE 802.11 specification, or any combination thereof. (Slusar, "The vehicle-to-vehicle (V2V) transmissions between the short-range communication systems 212 and 222 may be sent via DSRC, Bluetooth, satellite, GSM infrared, IEEE 802.11, WiMAX, RFID, and/or any suitable wireless communication media, standards, and protocols.")

In regard to claim 13, Slusar, Chang1 and Breed teach: A wireless communication device comprising: 
a sensor; (Slusar, col. 5 "The vehicles 210 and 220 each include vehicle operation sensors 211 [a sensor] and 221...")
a transceiver, the transceiver configured to transmit first vehicle data from the sensor and directly receive second vehicle data from at least one other sensor of another wireless communication device, the second vehicle data received directly from the other wireless communication device; and (Slusar, col. 6 "In certain systems, short-range communication systems 212 and 222 may include specialized hardware installed in vehicles 210 and 220 (e.g., transceivers, antennas, etc.)"; transceivers are configured for vehicle data transmission in the short-range communication systems)
a cooperative learning neural network, the cooperative learning neural network configured to utilize both the first vehicle data and the second vehicle data to: (Chang, p. 2, "OV angle: A... OV velocity: Vo... Velocity difference of HV and OV: Vh-o... Distance difference of HV’s width and horizontal distance... and treated as the inputs of ANFIS system... The predict stage is constructed by ANFIS system involving five input variable A, Vo, Vh-o, Dwin-Hor and Dqarn-Ver. This neuron-fuzzy inference system goes through a few operations…"; p. 3 "The training samples are used to establish an artificial neural network... Back-propagation plus least mean squares error algorithm adopted to train ANFIS with the training parameters... "; A and Vo are 'other vehicle's' angle and velocity [e.g. second data]; Vh-o is Velocity difference of HV and OV [e.g. host vehicle / first data and other vehicle / second data]; ANFIS is an Adaptive Network-based Fuzzy Inference System (i.e. neural network based system))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar to incorporate the teachings of Chang1 by including CWS and ANFIS systems. Doing so would achieve better accuracy and more effectiveness on warning operation.

train the cooperative learning neural network, (Breed, [0350] "Based on this result of the training, the neural network circuit 63 generates the weights and the bias weights for the coefficients of the correlation function or the algorithm.") wherein the trained cooperative learning neural network comprises one or more weights associated with one or more crash conditions; and (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ")
detect at least one crash condition based on the trained cooperative learning neural network; (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians [objects]. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ")
a controller configured to adjust an operation of the wireless communication device based on the detection of the at least one crash condition. (Breed, [0635] "As illustrated in FIG. 5, the vehicle accident avoidance [crash condition] system is implemented using a variety of microprocessors and electronic circuits 100 [a controller] to interconnect and route various signals between and among the illustrated subsystems."; [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [direction], and the throttle servo 74 [speed, an operation of the wireless communication device]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms."; [0666] "The control processor or central processor and circuit board subsystem 100 to which all of the above components 52-98 are coupled, performs such functions as... vehicle control ... and all other functions needed for the system to operate according to design.; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar and Chang1 to incorporate the teachings of Breed by including RtZF™ system and vehicle control developed using neural network. Doing so would automatically adjust for failures and prevent accidents.

In regard to claim 14, Slusar, Chang1 and Breed teach: The wireless communication device of claim 13, wherein the cooperative learning neural network is configured to calculate weights of the cooperative learning neural network based at least on the second vehicle data. (Breed, [0350] "Based on this result of the training, the neural network circuit 63 generates the weights and the bias weights for the coefficients of the correlation function or the algorithm.") (Chang, p. 2, "OV angle: A... OV velocity: Vo... Velocity difference of HV and OV: Vh-o... Distance difference of HV’s width and horizontal distance... and treated as the inputs of ANFIS system... The predict stage is constructed by ANFIS system involving five input variable A, Vo, Vh-o, Dwin-Hor and Dqarn-Ver. This neuron-fuzzy inference system goes through a few operations…"; p. 3 "The training samples are used to establish an artificial neural network... Back-propagation plus least mean squares error algorithm adopted to train ANFIS with the training parameters... "; A and Vo are 'other vehicle's' angle and velocity [e.g. second data]; Vh-o is Velocity difference of HV and OV [e.g. host vehicle / first data and other vehicle / second data]; ANFIS is an Adaptive Network-based Fuzzy Inference System (i.e. neural network based system))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar to incorporate the teachings of Chang1 by including CWS and ANFIS systems. Doing so would achieve better accuracy and more effectiveness on warning operation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar and Chang1 to incorporate the teachings of Breed by including RtZF™ system and vehicle control developed using neural network. Doing so would automatically adjust for failures and prevent accidents.

In regard to claim 16, Slusar, Chang1 and Breed teach: The wireless communication device of claim 13, further comprising a controller coupled to the cooperative learning neural network, and (Breed, [0635] "As illustrated in FIG. 5, the vehicle accident avoidance [crash condition] system is implemented using a variety of microprocessors and electronic circuits 100 [a controller] to interconnect and route various signals between and among the illustrated subsystems."; [0666] "The control processor or central processor and circuit board subsystem 100 to which all of the above components 52-98 are coupled, performs such functions as... vehicle control ... and all other functions needed for the system to operate according to design.) wherein the controller is configured to adjust a direction or speed, or both, of the vehicle responsive to the cooperative learning neural network. (Breed, [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [direction], and the throttle servo 74 [speed]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar and Chang1 to incorporate the teachings of Breed by including RtZF™ system and vehicle control developed using neural network. Doing so would automatically adjust for failures and prevent accidents.

In regard to claim 17, Slusar, Chang1 and Breed teach: The wireless communication device of claim 13, wherein the cooperative learning neural network is configured to identify a precursor to a crash condition. (Breed [0237] "The RtZF™ system in accordance with this invention also contemplates a different kind of interrogating system. It is optionally based on scanning infrared laser radar, terahertz radar with or without range gating. This system... will permit a precise imaging of an object on the road in front of the vehicle, for example, permitting it to be identified (using neural networks) and its location, velocity and the probability of a collision [e.g. a precursor] to be determined."; [0494] "The RtZF™ system is also capable of enhancing other vehicle safety systems. In particular, through knowing the location and velocity of other vehicles, for those cases where an accident cannot be avoided, the RtZF™ system will in general be able to anticipate a crash [e.g. a precursor] and make an assessment of the crash severity using, for example, neural network technology")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar and Chang1 to incorporate the teachings of Breed by including RtZF™ system and vehicle control developed using neural network. Doing so would automatically adjust for failures and prevent accidents.

In regard to claim 18, Slusar, Chang1 and Breed teach: The wireless communication device of claim 17, wherein the crash condition comprises at least one of a rear-end collision, a collision with a parked vehicle, a side-impact crash, an animal collision, or hydroplaning, or any combination thereof. (Breed, [0357] "Neural networks used in the accident avoidance system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar and Chang1 to incorporate the teachings of Breed by including RtZF™ system and vehicle control developed using neural network. Doing so would automatically adjust for failures and prevent accidents.

In regard to claim 23, Slusar, Chang1 and Breed teach: The apparatus of claim 1, wherein the second raw data received at the first wireless communication device as though the second raw data originated from the sensor of the first wireless communication device. (Slusar, col. 4 "FIG. 2 is a diagram of an illustrative driving analysis system 200 including two vehicles 210 [a first wireless communication device] and 220 [a second wireless communication device]… The vehicles 210 and 220 each include vehicle operation sensors 211 [a sensor] and 221 capable of detecting and recording various conditions at the vehicle and operational parameters of the vehicle. For example, sensors 211 and 221 may detect and store data [first/second data] corresponding to the vehicle's location (e.g., GPS coordinates), speed and direction, rates of acceleration or braking, and specific instances of sudden acceleration, braking, and swerving."; col. 6 "The vehicle-to-vehicle (V2V) transmissions between the short-range communication systems 212 and 222 may be sent via DSRC, Bluetooth, satellite, GSM infrared, IEEE 802.11, WiMAX, RFID, and/or any suitable wireless communication media, standards, and protocols."; spec. [0044])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Slusar in view of Chang1 in view of Breed in further view of Bleiweiss (US 20170091953 A1). 
In regard to claim 4, Slusar, Chang1 and Breed teach: The method of claim 1, wherein training the cooperative learning neural network using the combination of the first data and the second data occurs (Chang1, p. 2, "OV angle: A... OV velocity: Vo... Velocity difference of HV and OV: Vh-o... Distance difference of HV’s width and horizontal distance... and treated as the inputs of ANFIS system... The predict stage is constructed by ANFIS system involving five input variable A, Vo, Vh-o, Dwin-Hor and Dqarn-Ver. This neuron-fuzzy inference system goes through a few operations…"; p. 3 "The training samples are used to establish an artificial neural network... Back-propagation plus least mean squares error algorithm adopted to train ANFIS with the training parameters... "; A and Vo are 'other vehicle's' angle and velocity [e.g. second data]; Vh-o is Velocity difference of HV and OV [e.g. host vehicle / first data and other vehicle / second data]; ANFIS is an Adaptive Network-based Fuzzy Inference System (i.e. neural network based system))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar to incorporate the teachings of Chang1 by including CWS and ANFIS systems. Doing so would achieve better accuracy and more effectiveness on warning operation.

Slusar, Chang1 and Breed do not teach, but Bleiweiss teaches: if the second wireless communication device is within a threshold distance of the first wireless communication device; and training the cooperative learning neural network using the combination of the first data and the second data does not occur, otherwise. (Bleiweiss, [0032] "FIG. 3 is an illustration of an object proposal based on depth data. In FIG. 3, a foreground object 300 is segmented into three regions 302A, 302B, and 302C based on the depth data. Using depth data, certain pixels 304A, 304B, 304C are identified in each of the regions 302. For example, a threshold distance may be used to filter background pixels from foreground pixels, where the foreground pixels include the ones associated with the object 300. Only the pixels 304 that are identified are transmitted to the cloud for additional processing."; [0002] "Object recognition is the process of finding and identifying objects in images or videos. Typical approaches for object recognition use a trainable classifier."; [0028] "The classifier may be a convolutional neural network (CNN or ConvNet)..."; only objects/vehicles are in the threshold distance are transmitted to the remote trainable classifier; maximum distance threshold so that all points further away are considered background.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar, Chang1 and Breed to incorporate the teachings of Bleiweiss by including depth data. Doing so would extract relevant objects for further processing and increase efficiency. (Bleiweiss, [0020] "A local classifier 206 is executed on the local machine (e.g., user device). The local classifier 206 is a simple classifier, which is able to run quickly on the local device. The goal of this classifier is to rule out obvious image regions, so that only relevant regions are sent to the cloud for additional processing."; [0031] "In an embodiment, to increase efficiency, the local device compresses the image data before sending it to the cloud. In one aspect, rather than stream the video data all the time, interesting object proposals are segmented using depth data and only that segmented data is streamed to the cloud.")

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Slusar in view of Chang1 in view of Breed in view of Bleiweiss in further view of Konrardy (US 10185998 B1). 
In regard to claim 5, Slusar, Chang1, Breed and Bleiweiss do not teach, but Konrardy teaches: The method of claim 4, further comprising determining that the second wireless communication device is within the threshold distance. (Konrardy, col. 22 "For example, the controller 204 may receive sensor data indicating a decreasing distance to a nearby object in the vehicle's path and process the received sensor data to determine whether to begin braking (and, if so, how abruptly to slow the vehicle 108)."; col. 25 "detection of objects within a threshold distance from the vehicle 108"; col. 31 "The adaptive cruise control feature may further include a control software routine to determine adjustments to the vehicle's speed to maintain a safe distance from other vehicles and obstacles then generate a control signal to maintain or adjust the throttle of the vehicle."; col. 44 "the data gathered may be used to determine an average distance to another vehicle ahead of, and/or behind, the vehicle during normal use of the autonomous or semi-autonomous vehicle technology, functionality, system, and/or equipment. )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar, Breed and Bleiweiss to incorporate the teachings of Konrardy by including threshold distance. Doing so would may help lower the risk of accident. (Konrardy, col. 44 "A safe driving distance to other vehicles on the road may lower the risk of accident.")

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Slusar in view of Chang1 in view of Breed in further view of Estrada (US 20170061625 A1). 
In regard to claim 10, Slusar teaches: A method comprising: identifying, at a first wireless communication device, first raw data from a sensor of a first wireless communication device; (Slusar, col. 4 "FIG. 2 is a diagram of an illustrative driving analysis system 200 including two vehicles 210 [a first wireless communication device] and 220 [a second wireless communication device]… The vehicles 210 and 220 each include vehicle operation sensors 211 [a sensor] and 221 capable of detecting and recording various conditions at the vehicle and operational parameters of the vehicle. For example, sensors 211 and 221 may detect and store data [first/second data] corresponding to the vehicle's location (e.g., GPS coordinates), speed and direction, rates of acceleration or braking, and specific instances of sudden acceleration, braking, and swerving.")
receiving, directly at the first wireless communication device, second raw data from a sensor of a second wireless communication device, the second raw data received directly from the second wireless communication device; (Slusar, col. 6 "The vehicle-to-vehicle (V2V) transmissions between the short-range communication systems 212 and 222 may be sent via DSRC, Bluetooth, satellite, GSM infrared, IEEE 802.11, WiMAX, RFID, and/or any suitable wireless communication media, standards, and protocols."; first device receiving data from second device through V2V transmissions)

Slusar does not teach, but Chang1 teaches: training… using a combination of the first raw data and the second raw data, (Chang, p. 2, "OV angle: A... OV velocity: Vo... Velocity difference of HV and OV: Vh-o... Distance difference of HV’s width and horizontal distance... and treated as the inputs of ANFIS system... The predict stage is constructed by ANFIS system involving five input variable A, Vo, Vh-o, Dwin-Hor and Dqarn-Ver. This neuron-fuzzy inference system goes through a few operations…"; p. 3 "The training samples are used to establish an artificial neural network... Back-propagation plus least mean squares error algorithm adopted to train ANFIS with the training parameters... "; A and Vo are 'other vehicle's' angle and velocity [e.g. second data]; Vh-o is Velocity difference of HV and OV [e.g. host vehicle / first data and other vehicle / second data]; ANFIS is an Adaptive Network-based Fuzzy Inference System (i.e. neural network based system))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar to incorporate the teachings of Chang1 by including CWS and ANFIS systems. Doing so would achieve better accuracy and more effectiveness on warning operation.
Slusar and Chang1 do not teach, but Breed teaches: training one or more weights of a cooperative learning neural network, in the first wireless communication device (Breed, [0675] "FIG. 6 is a block diagram of the host vehicle [the first wireless communication device] exterior surveillance system."; [0350] "Based on this result of the training, the neural network circuit 63 generates the weights and the bias weights for the coefficients of the correlation function or the algorithm.")
wherein the one or more weights are associated with one or more crash conditions or one or more objects, (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians [objects]. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ")
… detecting at least one crash condition or an object using the trained one or more weights. (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians [objects]. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar and Chang1 to incorporate the teachings of Breed by including RtZF™ system and vehicle control developed using neural network. Doing so would automatically adjust for failures and prevent accidents.

Slusar, Chang1 and Breed do not teach, but Estrada teaches: wherein said training comprises unsupervised training based on operation of the cooperative learning neural network; and (Estrada, [0062] "Object recognition reliability is significantly increased by exposure of the convolutional neural network to sets of images, much larger in image number than the labeled-training set, where the object of interest is present but not labeled or where the object may not be present. This stage of learning is referred to by the art as 'unsupervised.' One method to generate large sets of images for unsupervised learning is to screen very large repositories of general images for suitable examples. Another method of generating the unsupervised learning image set is to start with the set of images used for supervised learning stage and modify them by linearly translating or rotationally transforming the object of interest; changing the appearance of the object of interest or background through image histogram modification, Gaussian filter, bilateral filter or median blur filter; or both using object placement and filter modification to create a plurality of images useful in the unsupervised learning stage from each image used in the supervised learning stage.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar, Chang1 and Breed to incorporate the teachings of Estrada by including convolutional neural networks. Doing so would improve the success in the recognition of specific objects in digital images. (Estrada, [0062] "As is appreciated by those skilled in the art, much of the recent success in the recognition of specific objects in digital images by computers using trained convolutional neural networks is due to the use of the deep learning method.")

In regard to claim 11, Slusar, Chang1 and Breed do not teach, but Estrada teaches: The method of claim 1, wherein said training comprises supervised training based on a set of references. (Estrada, [0006] "Deep learning consists of a period of 'supervised learning' which uses a moderate sized set of training images where each image contains an example of the object to identify, for example, the human face, which is clearly demarcated or 'labeled'"; [0062] "Under this method of training, the convolutional neural network is first trained with a set of images where the item [e.g. reference] to be identified, ideally in conjunction with a large plurality of backgrounds and in a large plurality of orientations, is clearly demarcated digitally. This stage of deep learning is referred to by the art as 'supervised.'"; [0060] "FIG. 5 is a block diagram of an exemplary architecture for a system 500 for automated image analysis that uses the deep learning model and a convolutional neural network... One preferred embodiment might use cache 510 where feature items of interest are labeled prior to training by many participants in a crowdsourcing campaign to tag one or more feature items in each image segment found within the cache. Image segments tagged in this way where tagging accuracy of items is known to be high could then be added to the training cache for that feature item category (building, airliner, storage tank, truck) [e.g. a set of references].")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar, Chang1 and Breed to incorporate the teachings of Estrada by including convolutional neural networks. Doing so would improve the success in the recognition of specific objects in digital images.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Slusar in view of Chang1 in view of Breed in further view of Chang2 ("Intelligent data fusion system for predicting vehicle collision warning using vision/GPS sensing"). 

In regard to claim 15, Slusar, Chang1 and Breed teach: The wireless communication device of claim 14, wherein the transceiver is further configured to receive third vehicle data from another sensor, and (Slusar, col. 6 "In certain systems, short-range communication systems 212 and 222 may include specialized hardware installed in vehicles 210 and 220 (e.g., transceivers, antennas, etc.)"; "sensor data may be transmitted via short-range communication systems 212 and 222 to other nearby vehicles [e.g. third vehicle]."; transceivers are configured for vehicle data transmission in the short-range communication systems) wherein the cooperative learning neural network is configured to calculate the weights (Breed, [0350] "Based on this result of the training, the neural network circuit 63 generates the weights and the bias weights for the coefficients of the correlation function or the algorithm."; [0340] "For all cases where vehicle steering control is assumed by the RtZF™ system, an algorithm for controlling the steering should be developed using neural networks or neural fuzzy systems.") 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar and Chang1 to incorporate the teachings of Breed by including RtZF™ system and vehicle control developed using neural network. Doing so would automatically adjust for failures and prevent accidents.

Slusar, Chang1 and Breed do not teach, but Chang2 teaches: …based further on the third vehicle data. (Chang2, p. 2445 "Warning distance between the host and the other vehicles [multiple vehicles, e.g. third data], involving average driver reaction time...")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Slusar, Chang1 and Breed to incorporate the teachings of Chang2 by including a vision-sensing analysis with global-positioning system. Doing so would make the system outperform two current well-known collision-warning systems. (Chang2, abstract p. 2439 "A vision-sensing analysis cooperating with global-positioning system is applied for lane marking detection and collision warning, particularly exchanging the dynamic and static information between neighboring cars via inter-vehicle wireless communications… our proposed approach outperforms two current well-known collision-warning systems.")

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Kim ("Transfer Learning for Automated Optical Inspection") in further view of Chen ("A rear-end collision prediction scheme based on deep learning in the Internet of Vehicles"). 

In regard to claim 19, Breed teaches: A method comprising:
receiving ... from a first wireless communication device at a second wireless communication device, (Breed Fig. 5 and Fig. 6, [0689] "The control processor 100 can be attached to a vehicle [e.g. a second wireless communication device] special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle [e.g. a first wireless communication device] subsystems.")
… wherein the one or more weights are trained to be associated with at least one or more crash conditions; (Breed, [0342] "In this embodiment, 141 data points are appropriately interconnected at 25 connecting points of layer 1, and each data point is mutually correlated through the neural network training and weight determination process. [weights are trained]"; [0357] "Neural networks used in the accident avoidance system [crash conditions] of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians."; [0633] "10.8 Accident Avoidance"; [0634] "FIG. 5 is a block diagram of the more advanced accident avoidance system ...")
capturing raw sensor data at the second wireless communication device; (Breed, [0341] "FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data [e.g. raw sensor data] representing features from the images from the CMOS cameras 60 [e.g. sensor] are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data.")
utilizing the one or more weights of the cooperative neural network and the raw sensor data at the second wireless communication device to implement the cooperative neural network, in the second wireless communication device, for detection of a crash condition (Breed, [0341] "FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 [e.g. raw data] are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data. More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function."; [0679] "The neural network 63 receives the feature data extracted from the camera images [e.g. raw data] by the video processor feature extractor 61 and uses this data to determine the identification of the object in the image."; [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ")
… adjusting a speed or direction, or both, of the second wireless communication device responsive to detection of the crash condition. (Breed, [0633] "10.8 Accident Avoidance FIG. 5 is a block diagram of the more advanced accident avoidance [crash condition] system of this invention and method of the present invention illustrating system sensors, transceivers, computers, displays, input and output devices and other key elements."; [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [direction], and the throttle servo 74 [speed]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms."; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")
Breed do not teach, but Kim teaches: receiving one or more weights of a cooperative neural network… (Kim, p. 2519 "Fig. 2. The fine-tuning process between the source and the target domains. First, the CNN is trained on the source domain. Then, weights are transferred [one or more weights of the cooperative neural network (weights from the source domain)] to the target network up to convolutional layers..."; Based on spec. [0025], cooperative learning neural networks 126 may receive weights generated from another neural network 128 in another vehicle, Kim teaches the weights are received from another neural network, and Breed teaches the elements wireless communication devices.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Breed to incorporate the teachings of Kim by including weight transferring. Doing so would achieve much higher performance than using fixed transferred weights. (Kim, p. 2518 "However, even when the two datasets are similar to each other, it has been reported that fine-tuning the transferred weights achieves much higher performance than using fixed transferred weights [12]–[14].")

Breed and Kim do not teach, but Chen teaches: within a threshold time that is based at least in part on the crash condition; (Chen, p.194 left col. "In general, these studies could further be classified into two categories: the time-to-collision (TTC) and distance-to-collision (DTC) scales. The hypothesis of TTC analysis is usually a decision threshold regarding the active safety system’s activation or behavior change, which is often designed with TTC < Tthreshold[a threshold time].")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Breed and Kim to incorporate the teachings of Chen by including multiple influential factors. Doing so would achieve accurate state determinations for an active control system. 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Kim in view of Chen in further view of Slusar. 
In regard to claim 20, Breed, Kim and Chen do not teach, but Slusar teaches: The method of claim 19, wherein the first wireless communication device and the second wireless communication device comprise vehicles. (Slusar, col. 4 "FIG. 2 is a diagram of an illustrative driving analysis system 200 including two vehicles 210 and 220…")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Breed, Kim and Chen to incorporate the teachings of Slusar by including vehicle-to-vehicle (V2V) communications. Doing so would allow the data from multiple vehicles be collected and analyzed. (Slusar, abstract "… vehicle-to-vehicle (V2V) communications. Driving data from multiple vehicles may be collected by vehicle sensors or other vehicle-based systems, transmitted using V2V communications, and then analyzed…")

In regard to claim 21, Breed, Kim, Chen and Slusar teach: The method of claim 19, wherein the raw sensor data further comprises sensor signals from one or more sensors of the first wireless communication device. (Slusar, col. 3 "In addition, various signals representing data or events as described herein may be transferred between a source and a destination in the form of electromagnetic waves traveling through signal-conducting media such as metal wires, optical fibers, and/or wireless transmission media (e.g., air and/or space).") (Breed, "The signals processed are generally a series of electrical signals coming from transducers [e.g. sensors] that are sensitive to acoustic (ultrasonic) or electromagnetic radiation (e.g., visible light, infrared radiation, capacitance or electric and/or magnetic fields), although other sources of information are frequently included."; "A GPS receiver may be arranged to receive positioning signals relating to the position of the vehicle."; "Other information which a vehicle can transmit relates to the GPS signals that it is receiving. In this manner another form of differential GPS can occur called relative differential GPS. Thus, without necessarily improving the accuracy with which a given vehicle precisely knows its position, by comparing GPS signals from one vehicle to another the relative location of two vehicles can again be very accurately determined within centimeters")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Breed, Kim and Chen to incorporate the teachings of Slusar by including vehicle-to-vehicle (V2V) communications. Doing so would allow the data from multiple vehicles be collected and analyzed.

In regard to claim 22, Breed, Kim, Chen and Slusar teach: The method of claim 21, wherein capturing the raw sensor data of the second wireless communication device further comprises receiving, directly at the second wireless communication device, the sensor signals from the one or more sensors of the first wireless communication device, the sensors signals received at the second wireless communication device as though the sensor signals originated from a sensor of the second wireless communication device. (Slusar, col. 3 "In addition, various signals representing data or events as described herein may be transferred between a source and a destination in the form of electromagnetic waves traveling through signal-conducting media such as metal wires, optical fibers, and/or wireless transmission media (e.g., air and/or space)."; col. 4 "FIG. 2 is a diagram of an illustrative driving analysis system 200 including two vehicles 210 [a first wireless communication device] and 220 [a second wireless communication device]… The vehicles 210 and 220 each include vehicle operation sensors 211 [a sensor] and 221 capable of detecting and recording various conditions at the vehicle and operational parameters of the vehicle. For example, sensors 211 and 221 may detect and store data [first/second data] corresponding to the vehicle's location (e.g., GPS coordinates), speed and direction, rates of acceleration or braking, and specific instances of sudden acceleration, braking, and swerving."; col. 6 "The vehicle-to-vehicle (V2V) transmissions between the short-range communication systems 212 and 222 may be sent via DSRC, Bluetooth, satellite, GSM infrared, IEEE 802.11, WiMAX, RFID, and/or any suitable wireless communication media, standards, and protocols."; spec. [0044])(Breed, "The signals processed are generally a series of electrical signals coming from transducers [e.g. sensors] that are sensitive to acoustic (ultrasonic) or electromagnetic radiation (e.g., visible light, infrared radiation, capacitance or electric and/or magnetic fields), although other sources of information are frequently included."; "A GPS receiver may be arranged to receive positioning signals relating to the position of the vehicle."; "Other information which a vehicle can transmit relates to the GPS signals that it is receiving. In this manner another form of differential GPS can occur called relative differential GPS. Thus, without necessarily improving the accuracy with which a given vehicle precisely knows its position, by comparing GPS signals from one vehicle to another the relative location of two vehicles can again be very accurately determined within centimeters")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Breed, Kim and Chen to incorporate the teachings of Slusar by including vehicle-to-vehicle (V2V) communications. Doing so would allow the data from multiple vehicles be collected and analyzed.

Response to Arguments
Applicant's arguments filed on 06/17/2021 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered and are sufficient to overcome the rejection. The rejection to the claims under 35 U.S.C. 101 has been withdrawn.

Applicant's arguments filed on 06/17/2021 with respect to the rejection of the claims under 35 U.S.S. 103 have been fully considered but they are moot:
Applicant argues: (see p. 9 middle, claim 1): “Claim 1, as amended, recites in part… In rejecting previously pending claim 1, the Office Action indicated that Chen is limited…”
Examiner answers: The arguments do not apply to the reference (Slusar) being used in the current rejection. Slusar teaches vehicles 210 and 220 include sensors 211 and 221, and vehicle-to-vehicle (V2V) transmissions are used to send /receive data directly from other vehicles.

Applicant argues: (see p. 9 bottom, claim 1): “Additionally, in the Advisory Action… Accordingly, these images are limited to those received at cameras 60 on the ‘host vehicle’…  Thus, the system of Breed is limited to using data at the ‘host vehicle,’…”
Examiner answers: The arguments do not apply to the reference (Chang1) being used in the current rejection. Chang1 uses data from host vehicle and other vehicle, and input those data to ANFIS, a network-based system. Therefore, Chang1 teaches the claimed invention.

Applicant argues: (see p. 10 middle, claim 1): “Although the Kehtarnavaz reference was not used in the Office Action…”
Examiner answers: The examiner does not rely on Kehtarnavaz to teach the claimed invention.

Applicant argues: (see p. 12 middle, claim 19): “Generally described, Kim appears… Indeed, no ‘device’ in which ‘to implement’ the alleged ‘target network’ is disclosed in Kim; much less ‘to implement the cooperative neural network, in the second wireless communication device, for detection of a crash condition.’ Therefore, no portion of Kim describes or relates to the aforementioned amended recitation of amended claim 19.”
Examiner answers: The arguments do not apply to the reference (Breed) being used in the current rejection. Instead of using Kim, Breed is used to teach this limitation “utilizing the one or more weights…” Breed teaches the vehicle (the device) and the neural network receiving camera images (sensor data), and the neural network implements the cooperative neural network in the vehicle. Therefore, Breed teaches the claimed invention. (Kim is used to teach the concept of “transferring / receiving weight” in the previous limitation.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122